Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brett Webber on 04/30/2021.

The application has been amended as follows: 
Replace claim 1 with the following:
“Claim 1.  A dialysis system comprising:  
a source of water made suitable for a dialysis treatment;
at least one concentrate for mixing with the water from the source;
a dialysis fluid pump; and
a disposable set operable with the dialysis fluid pump and in fluid communication with the source of water and the at least one concentrate, the disposable set including a container having a first proximal end and a second distal end, the container configured such that the water and the at least one concentrate pumped by the dialysis fluid pump enters at the second distal end and exits from the first proximal end, via a passageway 
wherein the first proximal end includes a connector, the connector defining at least one groove positioned and arranged on an outer surface of the connector,
the at least one groove is configured to allow the water and the at least one concentrate, which are at least partially mixed together, to travel through the at least one groove formed between the connector and the container to a port of the container, and
the connector is associated with at least one one-way valve configured to prevent the water and the at least one concentrate from flowing from an inside of the container and back through the passageway towards the first proximal end.”;
Replace claim 11 with the following:
“Claim 11.  The dialysis system of Claim 1, wherein the passageway is a tube extending within the container from the port to the second distal end of the container.”;
Cancel Claim 12;
Replace claim 13 with the following:
“Claim 13.  The dialysis system of Claim 11, which is configured to deliver the water and the at least one concentrate into the container via the tube at the second distal end and remove further mixed water and at least one concentrate from the container via the connector at the first proximal end.”;
Replace claim 14 with the following:
“Claim 14.  The dialysis system of Claim 1, wherein the container is sealed so as to form a passageway leading to the second distal end of the container.”;

“Claim 17.  The dialysis system of Claim 1, wherein the container is sealed so as to form the passageway leading to the second distal end of the container, and wherein the passageway extends from and fluidly communicates with an aperture defined by the connector.”;
Replace claim 19 with the following:
“Claim 19.   The dialysis system of Claim 18, wherein the at least one one-way valve is a first one-way valve, and wherein the second aperture is fitted with or located adjacent to the first one-way valve.”;
Replace claim 23 with the following:
“Claim 23.  The dialysis system of Claim 21, wherein the at least one one-way valve is a first one-way valve, and wherein at least one of the tube and the port is fitted with the first one-way valve.”
Replace claim 27 with the following:
“Claim 27.  The dialysis system of Claim 26, wherein the passageway extends from and fluidly communicates with an aperture defined by the connector.”
Replace claim 29 with the following:
“Claim 29.  The dialysis system of Claim 28, wherein the at least one one-way valve is a first one-way valve, and wherein the second aperture is fitted with or adjacent to the first one-way valve.”.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1, 21 and 24 are allowed over prior arts US 4388184 (hereinafter referred as “Brous”), in view 
With regards to claim 1, Brous teaches a dialysis system (fig. 1, 2) comprising: a source of water (10, 14) made suitable for a dialysis treatment; at least one concentrate (38) for mixing with the water from the source; a dialysis fluid pump (36); and a container (32) having a first end and a second end, the container configured to allow the water and the at least one concentrate pumped by the dialysis fluid pump to enter the container to mix for the dialysis treatment (refer fig. 1, 2; C2/L58-C3/L44).
Bross does not disclose that the container configured such that the water and the at least one concentrate pumped by the dialysis fluid pump enters at the second distal end and exits from the first proximal end, via a passageway extending from the first proximal end to the second distal end, to mix for the dialysis treatment, the first proximal end includes a connector, the connector defining at least one groove positioned and arranged on an outer surface of the connector, the at least one groove is configured to allow the water and the at least one concentrate, which are at least partially mixed together, to travel through the at least one groove formed between the connector and the container to a port of the container, and the connector is associated with at least one one-way valve configured to prevent the water and the at least one concentrate from flowing from an inside of the container and back through the passageway towards the first proximal end.
Kugelmann teaches a container for preparing medical solution composed of concentrates (abstract), the container comprising a first (near 7a/207a or 6a/206a) and 
Carlsson teaches a container and connector for providing a medical solution, wherein the connector comprises a openings allowing fluid to be supplied or discharged though the opening to and from the container (see fig. 1A and other embodiments discloses in fig. 1A-1G, 2A-2F).
Mathieu teaches a dialysis system comprising a container (102) having a tube supplying and discharging fluid to and from the container wherein the tube comprises one way valves to control flow of fluid to and from the container (C10/L34-49).
However, the cited prior arts fail to teach or makes it obvious to provide the container having the first proximal end including a connector, the connector defining at least one groove positioned and arranged on an outer surface of the connector, the at least one groove is configured to allow the water and the at least one concentrate, which are at least partially mixed together, to travel through the at least one groove formed between the connector and the container to a port of the container, and the connector is associated with at least one one-way valve configured to prevent the water and the at least one concentrate from flowing from an inside of the container and back through the passageway towards the first proximal end.
With regards to claim 21, the cited prior arts fail to teach or suggest the container including (i) a tube structured and arranged within the container, the tube extending from the first proximal end to the second distal end such that the water and the at least one concentrate to flow through the tube and enter the container at the second distal end and (ii) a port at the first proximal end, the port associated with at least one one-
With regards to claim 24, the cited prior arts fail to teach or suggest the passageway is structured and arranged such that the water and the at least one concentrate enter the passageway, from the port at the first proximal end, and flow, according to the at least one one-way valve, through the passageway to enter the container at the second distal end, and the port is structured and arranged such that the water and the at least one concentrate that have at least partially mixed for the dialysis treatment exit the first proximal end of the container while the at least one one-way valve prevents the water and the at least one concentrate from traveling back through the passageway.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANAV N PATEL whose telephone number is (571)272-5142.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PRANAV N PATEL/Primary Examiner, Art Unit 1777